DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicant’s election of Group I (claims 1-9) in the reply filed on October 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-21 are pending.  Claims 1-9 are elected and examined below.  Claims 10-21 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al., US 2009/0031782 A1.
As to claim 1, Jackson teaches a vehicle alignment system comprising (abstract):
a first image sensor for viewing a first target disposed on a first wheel of the vehicle on a first side of the vehicle, and for capturing image data of the first target as the vehicle is rolled and the first wheel and target are rotated (abstract, ¶ 22-23, 36, page 7 claim 8 and Figs. 1, 3A); 
a second image sensor for viewing a second target disposed on a second wheel of the vehicle on a second side of the vehicle opposite the first side of the vehicle, and for capturing image data of the second target as the vehicle is rolled and the second wheel and target are rotated (abstract, ¶ 22-23, 36-37, page 7 claim 8 and Figs. 1, 3A); 
a first gravity sensor attached to the first image sensor, for measuring a sensed orientation relative to gravity on the first side of the vehicle (¶ 8, 22-23, 27, page 6 claims 1, 3 and Figs. 1, 3A); 
a second gravity sensor attached to the second image sensor, for measuring a sensed orientation relative to gravity on the second side of the vehicle (¶ 8, 22-23, 27, page 6 claims 1, 3 and Figs. 1, 3A); and 
a data processor for performing the steps of: 
calculating, using the image data, a plural number of poses of each of the first and second targets as the first and second wheels and targets are rotated (abstract, ¶ 9, 28 and Fig. 1); 
calculating a drive direction of the first side of the vehicle using the calculated poses of the first target, and a drive direction of the second side of the vehicle using the calculated poses of the second target (abstract, ¶ 26, 47 and Fig. 1); 
calculating a gravity direction on the first side of the vehicle using the measured orientation relative to gravity of the first gravity sensor, and a gravity direction of the second side of the vehicle using the measured orientation relative to gravity of the second gravity sensor (¶ 8, 27, 51, page 6 claims 1, 3 and Fig. 1); 
calculating a vehicle drive direction by transforming the drive direction and gravity direction of the first side of the vehicle into a common coordinate system with the drive direction and gravity direction of the second side of the vehicle (¶ 41, 51 and Fig. 1); and 
calculating a wheel alignment parameter using the vehicle drive direction (¶ 21, 52 and Fig. 1).
As to claim 4, Jackson teaches wherein the first image sensor is mounted beside the vehicle on the first side of the vehicle, and the second image sensor is mounted beside the vehicle on the second side of the vehicle, such that the vehicle can roll between the first and second image sensors (¶ 47 and Fig. 1); wherein the first and second image sensors each comprise a plurality of image sensors, the plurality of first image sensors are for viewing the first target as the first wheel and target are rotated as the vehicle is rolled, and the plurality of second image sensors are for viewing the second target as the first wheel and target are rotated as the vehicle is rolled (page 7 claim 8 and Fig. 1); and wherein the data processor is for combining the image data from the plurality of first image sensors and the plurality of second image sensors, to calculate the plural number of poses of each of the first and second targets, respectively (abstract, ¶ 9, 28 and Fig. 1).
Allowable Subject Matter
Claims 2-3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	November 19, 2022